United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3299
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Vincent Earl Maxwell,                     *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: November 27, 2000
                                Filed: November 30, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Following a conditional guilty plea to possession of false identification
documents, in violation of 18 U.S.C. § 1028(a)(3), Vincent Maxwell challenges the
district court’s1 denial of his motion to suppress evidence seized during a traffic stop.
Having carefully reviewed the record, including the testimony presented at the
suppression hearing, we agree with the district court that the evidence was admissible.
See United States v. Wicker, 80 F.3d 263, 268 (8th Cir. 1996) (credibility of


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
witnesses); United States v. Allegree, 175 F.3d 648, 650 (8th Cir.) (if officer’s
suspicions are aroused during routine traffic stop, he may expand scope of questioning
and voluntary consent to search is valid), cert. denied, 120 S. Ct. 399 (1999); Ark.
Code Ann. § 27-16-302 (Michie 1994) (possession of fictitious driver’s license is
misdemeanor); Curd v. City Court of Judsonia, Arkansas, 141 F.3d 839, 842 (8th Cir.)
(police may perform warrantless search incident to arrest on all property in arrestee’s
immediate control), cert. denied, 525 U.S. 888 (1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-